DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitation “determine, from the first transform, a second transform of a bore DWMR coordinate space of the DWMR image to a patient DWMR coordinate space associated with the patient” in lines 17-19, which is not properly described in the application as 
Claim 11 is also rejected for reciting the same and/or similar limitation outlined in the rejection above.
Claims 2-10 and 12-20 are also rejected due to their dependency on one of the above rejected independent claims. 
		The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 1 recites the phrase “the anatomical MR image and the DWMR image being in respective bore coordinate spaces associated with a bore of a magnetic resonance imaging device which acquired the anatomical MR image and the DWMR image of the region” in lines 4-10, which renders the claim indefinite because it is unclear what the applicant meant when reciting that the anatomical MR image and the DWMR image as “being in” respective bore coordinate spaces associated with a bore of a magnetic resonance imaging device which acquires both immediately referenced image types, it is unclear if the applicant intends that the anatomical MR image and the DWMR image acquired in a magnetic resonance imaging device both contain patient data which represents the location of the patient positioned within the bore of the magnetic resonance imaging device, or if the applicant meant to recite another type of data which constitutes “being in” the magnetic resonance imaging device for both type of acquired images. It is additionally unclear what the “respective” bore coordinate spaces correspond to since there is only one magnetic imaging device recited.
The phrase “a first transform of a bore anatomical coordinate space” in lines 14-15 of claim 1 renders the claim indefinite because it is unclear if the bore anatomical coordinate space is the same bore coordinate space recited earlier in the claim as reference as the “bore coordinate spaces” in which the “the anatomical MR image” recited as being stored in the memory as “being in”, or if the applicant meant to recite a different bore coordinate space separate from that of the anatomical MR image and/or that of the bore coordinate space of the diffusion-weighted magnetic resonance (DWMR) image.
The phrase “determine, from the first transform, a second transform of a bore DWMR DWMR coordinate space of the DWMR image may be determined when a first transform of a bore DWMR coordinate space of the DWMR image has not yet been determined. It is also unclear if the applicant meant to recite that a second transform is determined for the bore coordinate space for both the DWMR image and the anatomical MR image of the patient, each being in the same and/or aligned bore coordinate space. In [0079] of the specification, it appears the applicant defines the immediate limitation as a computer-implemented function as the first transform is determined by “one or more of comparing and co-registering respective anatomical features of the anatomical MR image 675 and the reference anatomical data 681” followed by [0080] where applicant discloses “At block 803, the processor 620 determines, from the first transform, a second transform of a bore DWMR coordinate space of the DWMR image 676 to a patient DWMR coordinate space associated with the patient 660”, however applicant has not provided any disclosure on what steps or algorithm of the processor to be able to determine the second transformation from the first transformation and all of the structures and/or method steps disclosed as 620, 660, 675, 676, 681, 803 are only shown as black boxes in either FIGS . 6 or 7. Therefore, it is also impossible to determine the scope of the claim because of the lack of disclosure of the underlying steps or algorithm for determining the transformation.
Claim 11 is also rejected for reciting the same and/or similar limitation outlined in the rejection above.
Claims 2-10 and 12-20 are also rejected due to their dependency on one of the above rejected independent claims. 
or if the applicant meant to recite a different or separate second transform, a different DWMR image being transformed, and the display screen having been controlled differently to render the DWMR image according to the visual attributes associated with the patient DWMR coordinate space differently than as outlined in claim 1.
Claim 13 is also rejected for reciting the same and/or similar limitation outlined in the rejection above.
Claims 4 and 14 are also rejected due to their dependency on one of the claims rejected above. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (US20160070436, hereafter “Thomas”), in view of Hill et al. (“Medical Image Registration”, hereafter “Hill”).
Regarding claims 1 and 11, Thomas discloses a method and device (see abstract) comprising:
a processor in communication with a display screen and at least one memory ([0020]-[0020] a processor in communication with the storage medium, processor works cooperatively to receive, store and compute inputs and surgical trajectory paths, and displays the results on a user interface), the at least one memory storing:
an anatomical magnetic resonance (MR) image of a region of a patient ([0086] a MRI T1 image of the surgical entry point and a target region of the patient specified within it);
* associated with a bore of a magnetic resonance imaging device which acquired the anatomical MR image and the DWMR image of the region ([0050] diffusion MRI images are obtained with a specialized MRI sequence to give different types of information); and
reference anatomical data associated with the region ([0020] storage medium stores pre-operative imaging volumes),
the processor configured to:
compare** the anatomical MR image and the reference anatomical data to determine anatomical features of the patient of the anatomical MR image in order to determine a first transform of a bore anatomical coordinate space ([0086] the location of the one or more targets are identified so that their location(s) may be adjusted and/or confirmed on 2D planar estimates or projections of the data which are visualized representations of one or more 2D planes through the 3D space containing the image data, where the planes are shown in the canonical (axial, coronal, sagittal) directions corresponding to the bore coordinate space as defined by the applicant, see note* below under) of the anatomical MR image to a patient anatomical coordinate space associated with the patient ([0091] co-registration may be achieved by constructing/comparing the atlas/ anatomical MR image relative to a template/ reference clinical/anatomical image/data in order to define regions of interest, label maps, or other metadata relative to an imaging/patient anatomical volume/ coordinate space which are then 
determine, from the first transform, a second transform of a bore DWMR coordinate space of the DWMR image to a patient DWMR coordinate space associated with the patient ([0076], [0109] imaging data may be acquired by comparing various images of the patient's tissue and organs, including co-registered/transformed data between DWI/diffusion weighted imaging/ second transform determined by registration methods based on anatomical feature matching of common points defined in multiple image coordinate spaces such as the first transform of the MR image's coordinate space by overlaying the DTI data onto the 3D sulcal map data generated by the anatomical MR data including the T1 MR image);
transform, using the second transform, the DWMR image to the patient DWMR coordinate space ([0049], [0051]-[0054], [0091], [0091], [0111] the image co-registering/transforming algorithm is classified according to the second transformation model used to relate /transform the target /DWMR imaging bore coordinate space to the reference image space of the anatomical MR image map of the brain which illustrates relative concentration of neural tracts in known regions of the DWMR patient brain coordinate space by registering the detailed brain atlas/anatomical MR image with the DWMR image volume(s) as acquired through tractography/ diffusion weighted MRI acquired in the bore DWMR coordinate space); and
control the display screen to render the DWMR image, as transformed ([0086] the technique visualizes representations of one or more 2D planes through the transformed 3D space containing the image data. Such planes are often orthogonal, and often shown in canonical (axial, **** associated with the patient DWMR coordinate space ([0178] different weightings are assigned to fibers that can be calculated in the sum total of the impact of the trajectory/transformation according to the hierarchy for fibers could be color weighted/visual attributes, [0206] visualizing patient imaging volumes and overlaying DTI information and displaying other 3D imaged patient anatomy against 3D renderings of 3D sulcal surface maps).
While Thomas is silent on the details of the specific method(s) for the comparison of anatomical MR image and the reference anatomical data determining a first transform of a bore anatomical coordinate space, and is silent on the details of the specific method(s) using the first transform to determine a second transform of a bore DWMR coordinate space of the DWMR image to a patient DWMR coordinate space associated with the patient and using the second transform to transform the DWMR image to the patient DWMR coordinate space, Thomas cites using a method of co-registration to perform the above transformations as disclosed by Hill (see [0091]).
Hill, in the same field of medical image registration, teaches comparing the anatomical MR image and the reference anatomical data to determine a first transform of a bore anatomical coordinate space of the anatomical MR image to a patient anatomical coordinate space associated with the patient (Abstract, page R1, using an computerized method comparing the anatomical MR image as image B and the reference anatomical data as image A, R4-R5 registration transformation is referred to as a mapping, where a position x is transformed from one image to another image using transform Ƭ corresponding to intensity at those corresponding positions and position x is also transformed from one image to the coordinate system of another Ͳ. By using spatial mapping transform Ͳ, As the images A and B represent one object X, there is a relation between the spatial locations in A and B. Modality A is such that position x ∈ X is mapped to xA, and modality B maps x to xB. Then, the registration process recovering the spatial transformation Ͳ which maps xA to xB over the entire domain of interest, i.e. which maps from domain ΩA to domain ΩB (domains each corresponding to points in the patient within the respective field of view) within the overlapping portion of the domains. Thereby the transformation is determined by identifying features such as sets of image points xA and xB that correspond to the same physical entity visible in both images, and calculating Ͳ for these features);
determine, from the first transform, a second transform of a bore DWMR coordinate space of the DWMR image to a patient DWMR coordinate space associated with the patient (page R5  iterative algorithms are used to iteratively determine complete mapping/second transform Ƭ, which maps both position and associated intensity value from image A to image B,  in only the defined region of overlap of the image fields of view, which also takes account of image sampling and resolution, A(xA) is the intensity value at the location xA, and similarly for DWMR image B1 which represent tensors voxel values for the DWMR image, so that the registered images can then be overlaid or subtracted one from another); and
transform, using the second transform, the DWMR image to the patient DWMR coordinate space (page R5 BƬ represents the DWMR image B transformed into the patient DWMR coordinate space with the mapping second transform Ƭ, therefore A(xA) and BƬ (xA) represent the same location in the object to within some error depending on second transform Ƭ).
It would have been obvious to one ordinarily skilled in the art before the effective filing 
*, ***the limitation has been interpreted as defined in the applicant in paragraphs [0042]-[0043], [0058], [0065]-[0068], [0079], [0089]-[0091], [0100], [0100], & FIG. 6 of the published application which define the coordinate space of the bore to be “coronal, axial, and sagittal planes (and/or X, Y, and Z directions and/or an x-axis, a y-axis and a z-axis)”; magnetic gradients may be oriented with respect to the bore coordinate space define as being in a direction “of the axial plane, the sagittal plane and the coronal plane and/or any of the x-axis, the y-axis and the z-axis”; and that the respective bore coordinate spaces for the anatomical MR image and the DWMR image may be generally aligned with the bore coordinate space 680” therefore each bore coordinate space for the anatomical MR image and the DWMR image, respectively, both correspond to 680 seen in FIG. 6.
**the limitation of comparing the anatomical MR image and the reference anatomical data has been interpreted to mean the co-registration of the anatomical MR image and the reference anatomical data as defined by the applicant in FIG. 5 and paragraph [0045], [0049], [0109] “The comparison of the anatomical MR image 675 and the reference anatomical data 681 may occur by. . . co-registering anatomical features of the anatomical MR image 675 and the reference anatomical data 681”.
****the limitation has been interpreted as defined by the applicant in but not limited to [0059] - [0060], [0070], [0087], which defines visual attributes to comprise “one or more of: color attributes, greyscale attributes, line width attributes, transparency attributes, and the like”.
Regarding claims 2 and 12, modified Thomas substantially discloses all the limitations of the claimed invention, specifically, Thomas discloses wherein the processor is further configured to:
determine the first transform by one or more of comparing and co-registering respective anatomical features of the anatomical MR image and the reference anatomical data ([0053]-[0055], [0091] co-registration may be achieved by constructing the atlas/anatomical MR image relative to a template/reference clinical/anatomical image).
Regarding claims 3 and 13, modified Thomas substantially discloses all the limitations of the claimed invention, specifically, Thomas discloses wherein the processor is further configured to:
control the display screen to render a selectable option* for transforming at least the DWMR image to the patient DWMR coordinate space ([0077], [0080], [0086] automatic suggestions/renderings for certain criteria including the use of sulcal paths for entry based on the segmentation of the displayed on the T1 anatomical MRI image volume, specific surfaces can be determined from the physical patient by a physician outlining the desired surface with a 
when** the selectable option is selected ([0144] intraoperative imaging techniques can be implemented to generate intra-operative input(s) including anatomy specific MRI devices, the technique used being intraoperative indicates that the transformation processing of MR/DWMR images occurring when/during when selectable options are selected), determine the second transform, transform, the DWMR image to the patient DWMR coordinate space, and control the display screen to render the DWMR image according to the visual attributes associated with the patient DWMR coordinate space (see FIG. 2 where criteria selection 12 input into guidance system 11 provides input to the corrected plan path 15 that is then input into the image registration/transformation processing 4, also the above processing being performed on DWMR images as seen FIG. 1 illustrating diffusion weight image 3 being processed by the data fusion/ registration/transformation section 15),
*the limitation has been interpreted to mean any known rendering which is optionally selectable by a user in the field of medical image registration.
**the limitation has been interpreted as the processes of “determine the second transform, transform, the DWMR image to the patient DWMR coordinate space, and control the display screen to render the DWMR image according to the visual attributes associated with the 
Regarding claims 4 and 14, modified Thomas substantially discloses all the limitations of the claimed invention, specifically, Thomas discloses wherein the processor is further configured to one* or more of:
determine the first transform after the selectable option is selected ([0177] the system may calculate the total volume, or number, or length of fiber tracts that may intersect the port at a given point, or along a given trajectory which is expressed by the system and method as a total number/selectable option (such as a histogram for example) which may be weighted/selected in order to express a pre-defined user input hierarchy for nerve bundles and fascicles, therefore the selectable option is selected before the first transform is determined).
*the limitation has been interpreted in the alternative, requiring the processor is only further configured to one of determine the first transform before the selectable option is selected; or the processor is only further configured to one of determine the first transform after the selectable option is selected.
Regarding claims 5 and 15, modified Thomas substantially discloses all the limitations of the claimed invention, specifically, Thomas discloses wherein the visual attributes comprise one* or more of: color attributes, greyscale attributes, line width attributes, and transparency attributes.
*the limitation has been interpreted in the alternative, requiring the visual attributes comprise only one of color attributes; or requiring the visual attributes comprise only one of greyscale attributes; or requiring the visual attributes comprise only one of line width attributes; or requiring the visual attributes comprise only one of transparency attributes.
Regarding claims 6 and 16, modified Thomas substantially discloses all the limitations of the claimed invention, specifically, Thomas discloses wherein the visual attributes are rendered according to one* or more of:
a top and bottom** of the DWMR image as transformed to the patient DWMR coordinate space ([0052], [0086] the DWMR image data acquired from the diffusion contrast scan can be acquired in a predefined gradient direction to enable visualization of diffusion along a specific direction in the brain. This directional information can be used to generate connectivity maps defined by sets of vectors to generate fiber tracts in the brain; wherein these tracts correspond to water diffusing on the outside of the white matter tracts through the brain and correspond to the major nerve fibers in the brain, the location of the one or more targets/tracts are identified in the DWMR image and may be adjusted/ transformed on the 2D plane of the data corresponding to axial, coronal, sagittal directions through the 3D patient DWMR coordinate space).
*the limitation has been interpreted in the alternative, requiring the visual attributes are rendered only according to a left and right of the DWMR image as transformed to the patient DWMR coordinate space; or requiring the visual attributes are rendered only according to a top and bottom of the DWMR image as transformed to the patient DWMR coordinate space; or requiring the visual attributes are rendered only according to an anterior and posterior of the DWMR image as transformed to the patient DWMR coordinate space.
**the limitation top and bottom has been interpreted as defined by the applicant in [0059], [0066], [0068], [0110], FIG. 6 which illustrates that top/bottom direction being defined as corresponding to the z-axis in the sagittal plane.
Regarding claims 7 and 17, modified Thomas substantially discloses all the limitations of the claimed invention, specifically, Thomas discloses wherein the processor is further configured to:
filter DWMR data of the DWMR image in the patient DWMR coordinate space ([0130] using selective filtering of renderings of white matter tracks DWMR data in the immediate vicinity of the target region of the DWMR/DTI image by hiding diffusion tracts (or tractography information) in all regions of the brain except for the tracts that intersect the geometric/patient DWMR coordinate space occupied by the target region).
Regarding claims 8 and 18, modified Thomas substantially discloses all the limitations of the claimed invention, specifically, Thomas discloses wherein the processor is further configured to:
control the display screen to render a selectable option for filtering the DWMR data of the DWMR image in the patient DWMR coordinate space ([0133] the display of each tract can also be modulated/controlled by distance filtering from port intersection by the selectable option of decreasing brightness, changing color, increasing transparency or decreasing displayed tract thickness with distance); and
when the selectable option is selected, filter the DWMR data of the DWMR image in the patient DWMR coordinate space ([0133] system and method are configured to display only a set distance of each tract from its intersection with the port rather than the full path of the tract).
Regarding claims 9 and 19, modified Thomas substantially discloses all the limitations of the claimed invention, specifically, Thomas discloses wherein the processor is further configured 
transform, using the first transform, the anatomical MR image to the patient anatomical coordinate space ([0086], [0091] the anatomical atlas MR image is constructed relative to a template/reference clinical/anatomical image and then the anatomical atlas MR image is co-registered/transformed using the first transform by the template/reference clinical/anatomical image in the patient anatomical coordinate space interpolating from the sampling lattice with any appropriate standard interpolation scheme); and
store the anatomical MR image, as transformed, at the at least one memory ([0146] the system may include dedicated database(s)/memory 2 for storing and retrieving input(s), output(s) and processor(s) activities which include the transformed anatomical MR image).
Regarding claims 10 and 20, modified Thomas substantially discloses all the limitations of the claimed invention, specifically, Thomas discloses wherein the processor is further configured to:
store the DWMR image, as transformed, at the at least one memory (published claims 3-4 & 22-23: the 3D DWMR image data is reformatted/transformed and stored by the computer processor).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY J SHAFQAT whose telephone number is (571)272-4054. The examiner can normally be reached Monday-Friday 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMY J SHAFQAT/Examiner, Art Unit 3793 

/AMANDA LAURITZEN MOHER/Primary Examiner, Art Unit 3793